

EXHIBIT 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT and Addendum attached hereto (collectively, this
“Agreement”), dated as of February 11, 2013, is between Dice Inc., a Delaware
corporation (the “Company”), with its principal place of business at 1040 Avenue
of the Americas, New York, NY, 10018 and Shravan Goli, an individual whose
address is reflected in the Company’s records (the “Employee”).


In consideration of the Company securing the services of the Employee and the
Employee’s undertaking employment with the Company, the Company and the Employee
hereby agree to be bound by and comply with the following terms and conditions
and agree as follows:


Section 1. At-Will Employment. Employee acknowledges and agrees that his
employment status is that of an employee-at-will and that Employee’s employment
may be terminated by the Company or the Employee at any time with or without
cause, subject to the terms and conditions in the Addendum hereto. The
Employee’s start date shall be on or about March 4, 2013, or such later date as
selected by the Employee in his discretion, but not later than March 15, 2013.


Section 2. Compensation. In consideration of the services to be rendered
hereunder, the Employee shall be paid in accordance with the Addendum hereto.


Section 3. Employee Inventions and Ideas.


(a) The Employee will maintain current and adequate written records on the
development of, and disclose to the Company, all Inventions (as defined herein).
“Inventions” shall mean all ideas, potential marketing and sales relationships,
inventions, copyrightable expression, research, plans for products or services,
marketing plans, computer software (including, without limitation, source code),
computer programs, original works of authorship, characters, know-how, trade
secrets, information, data, developments, discoveries, improvements,
modifications, technology, algorithms and designs, whether or not subject to
patent or copyright protection, made, conceived, expressed, developed, or
actually or constructively reduced to practice by the Employee solely or jointly
with others during the term of the Employee’s employment with the Company, which
refer to, are suggested by, or result from any work which the Employee may do
during his employment, or from any information obtained from the Company or any
affiliate of the Company.


(b) Except for exclusions expressly required under Section 2870 of the
California Labor Code, the Inventions shall be the exclusive property of the
Company, and the Employee acknowledges that all of said Inventions shall be
considered as “work made for hire” belonging to the Company. To the extent that
any such Inventions, under applicable law, may not be considered work made for
hire by the Employee for the Company, the Employee hereby agrees to assign and,
upon its creation, automatically and



--------------------------------------------------------------------------------



irrevocably assigns to the Company, without any further consideration, all
right, title and interest in and to such materials, including, without
limitation, any copyright, other intellectual property rights, moral rights, all
contract and licensing rights, and all claims and causes of action of any kind
with respect to such materials. The Company shall have the exclusive right to
use the Inventions, whether original or derivative, for all purposes without
additional compensation to the Employee. At the Company’s expense, the Employee
will assist the Company in every proper way to perfect the Company’s rights in
the Inventions and to protect the Inventions throughout the world, including,
without limitation, executing in favor of the Company or any designee(s) of
Company patent, copyright, and other applications and assignments relating to
the Inventions. The Employee agrees not to challenge the validity of the
ownership by the Company or its designee(s) in the Inventions.


(c) Should the Company be unable to secure the Employee’s signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention, whether due
to the Employee’s mental or physical incapacity or any other cause, the Employee
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Employee’s agent and attorney in fact, to
act for and in the Employee’s behalf and stead and to execute and file any such
document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Employee. The Company shall promptly provide the Employee with written
notice of any such action taken by a duly authorized officer of the Company as
the Employee’s agent and attorney in fact, together with copies of any
instruments executed by the Company in connection therewith.


Section 4. Proprietary Information.


(a) The Employee will not disclose or use, at any time either during or after
the term of employment, any Confidential Information (as herein defined), except
(i) at the request of the Company or an affiliate of the Company or (ii) as
required in the performance of the Employee’s duties hereunder; provided,
however, that if the Employee receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (A) the Employee shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (B) in
the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, the Employee shall disclose
only that portion of the Confidential Information which, based on the written
advice of the Employee’s legal counsel, is legally required to be disclosed and
shall exercise reasonable efforts to provide that the receiving person shall
agree to treat such Confidential Information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and (C) the Company shall be given an opportunity to
review the Confidential Information prior to disclosure



--------------------------------------------------------------------------------



thereof. “Confidential Information” shall mean all Company proprietary
information, technical data, trade secrets, and know-how, including, without
limitation, research, product plans, customer lists, customer preferences,
marketing plans and strategies, software, development, inventions, discoveries,
processes, ideas, formulas, algorithms, technology, designs, drawings, business
strategies and financial data and information, including, but not limited to
Inventions, whether or not marked as “Confidential.” “Confidential Information”
shall also mean any and all information received by the Company from customers,
vendors and independent contractors of the Company or other third parties
subject to a duty to be kept confidential. Notwithstanding the foregoing,
“Confidential Information” shall not include information that is or becomes
generally known by the public other than by breach of this Agreement by, or
other wrongful act of, the Employee.


(b) The Employee hereby acknowledges and agrees that all personal property,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof, Confidential Information as defined in Section 4(a) above, and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment, including, without limitation, records and any other
materials pertaining to Inventions, belong to the Company and shall be promptly
returned to the Company upon termination of employment. Following termination,
the Employee will not retain any written or other tangible or electronic
material containing any Confidential Information or information pertaining to
any Invention.


Section 5. Limited Agreement Not to Solicit. While employed by the Company and
for a period of twelve (12) months after the termination of the Employee’s
employment with the Company, the Employee shall not, directly or indirectly,
solicit for employment any person who was employed by the Company at the time of
the Employee’s termination from the Company; provided, however, that the
provisions of this Section 5 shall not apply to the Employee’s administrative or
personal assistant.


Section 6. Company Resources. Other than incidental personal use, the Employee
may not use any Company equipment for personal purposes without written
permission from the Company. The Employee may not give access to the Company’s
offices or files to any person not in the employ of the Company without written
permission of the Company.


Section 7. Post-Termination Period. Because of the difficulty of establishing
when any idea, process or invention is first conceived or developed by the
Employee, or whether it results from access to Confidential Information or the
Company’s equipment, facilities, and data, the Employee agrees that any idea,
invention, research, plan for products or services, marketing plan, computer
software (including, without limitation, source code), computer program,
original work of authorship, character, know-how, trade secret, information,
data, developments, discoveries, technology, algorithm, design, patent or
copyright, or any improvement, rights, or claims relating to the foregoing,
shall be presumed to be an Invention if it is conceived, developed, used, sold,
exploited or



--------------------------------------------------------------------------------



reduced to practice by the Employee or with the aid of the Employee within one
(1) year after termination of employment. The Employee can rebut the above
presumption if he proves the idea, process or invention (i) was first conceived
or developed after termination of employment, (ii) was conceived or developed
entirely on the Employee’s own time without using the Company’s equipment,
supplies, facilities, personnel or Confidential Information, and (iii) did not
result from or is not derived directly or indirectly, from any work performed by
the Employee for the Company or from work performed by another employee of the
Company to which the Employee had access.


Section 8. Injunctive Relief. The Employee agrees that the remedy at law for any
breach of the provisions of Section 3, Section 4 or Section 5 of this Agreement
shall be inadequate, the Company will suffer immediate and irreparable harm, and
the Company shall be entitled to injunctive relief in addition to any other
remedy at law which the Company may have.


Section 9. Severability. In the event any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
unenforceable, the other provisions of this Agreement shall remain in full force
and effect.


Section 10. Survival. Sections 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 and
the Addendum survive the termination of this Agreement.


Section 11. Representations and Warranties. The Employee represents and warrants
that (i) the Employee has the full right, authority and capacity to enter into
this Agreement and perform his obligations hereunder, (ii) the Employee is not
under any obligation to any third party which conflicts with, prevents,
restricts or otherwise could interfere with the Employee’s performance under
this Agreement, (iii) the execution and delivery of this Agreement by the
Employee shall not result in any breach or violation of, or a default under, any
existing obligation, commitment or agreement to which the Employee is subject
(including but not limited to any agreement not to disclose any proprietary
information) including, without limitation, that of former employers; provided
that notwithstanding the foregoing, in the event the Employee determines that an
action which the Company requests him to pursue (other than the entry into this
Agreement and the commencement of employment with the Company) would cause him
to violate any such agreement, so informs the Company, and the Company instructs
him to proceed with such action, the Employee’s proceeding with such action
shall not be deemed to be a violation of this representation and warranty.


Section 12. Governing Law. The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to its conflict of
law rules.


Section 13. General. This Agreement supersedes and replaces any existing
agreement between the Employee and the Company relating generally to the same
subject matter, and may be modified only in a writing signed by the parties
hereto. Failure to enforce any provision of this Agreement shall not constitute
a waiver of any



--------------------------------------------------------------------------------



term herein. This Agreement contains the entire agreement between the parties
with respect to the subject matter herein. The Employee agrees that he will not
assign, transfer, or otherwise dispose of, whether voluntarily or involuntarily,
or by operation of law, any rights or obligations under this Agreement. Any
purported assignment, transfer, or disposition shall be null and void. Nothing
contained in this Agreement shall prevent the consolidation of the Company with,
or its merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated.


Section 14. Employee Acknowledgment. The Employee acknowledges (i) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.


 
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
DICE INC.
By: /S/ SCOT W. MELLAND Name: Scot W. Melland
Title: Chairman, President, & Chief Executive Officer
/S/ SHRAVAN GOLI
SHRAVAN GOLI



--------------------------------------------------------------------------------



Addendum to Employment Agreement – Shravan Goli (“Employee”)


Section 1. Title and Job Description. The Employee shall be employed on a
full-time basis, as the President of Dice, which encompasses Dice Holdings,
Inc.’s Tech & Clearance segment, which shall include the Slashdot Media
business. In such capacity, the Employee shall be responsible for such duties
and any other responsibilities reasonably assigned by the Company from time to
time consistent with this position. The Employee shall report to the Chief
Executive Officer of the Company or such other senior operating officer
designated by the Board. Employee’s principal place of employment shall be in
the San Francisco bay area, CA, and Employee shall not be required to relocate
his principal place of employment outside such area without Employee’s consent.


Section 2. Compensation. In consideration of the services to be rendered
hereunder: the Employee shall be paid an annual base salary of $400,000 per year
(prorated for calendar year 2013) plus an annual bonus (the “Annual Bonus”)
(prorated based on period of service in year of hire) targeted at 100% of the
Employee’s annual base salary, determined in accordance with the terms of the
annual cash bonus plan applicable to the other senior executives of the Company,
and payable in the year following the year in respect of which the Annual Bonus
was determined, at the same time as annual bonuses are payable generally to the
other senior executives of the Company. The Employee will also receive a sign on
bonus of $200,000 (the “Signing Bonus”), payable $100,000 upon the date of
actual commencement of employment (the “Employment Commencement Date”) (which
shall be on or about March 4, 2013, or such later date as selected by the
Employee in his discretion, but not later than March 15, 2013), and $100,000 on
the first anniversary of the Employment Commencement Date, subject to Employee’s
continued employment through such date; provided, however, that if the Employee
voluntarily resigns his employment (other than for an Enumerated Reason (as
defined below)) prior to the first anniversary of the Employment Commencement
Date, then the Employee shall repay the Company an amount equal to (w) $100,000
multiplied by (x) one (1) minus a fraction, the numerator of which is the number
of days elapsed from the date of actual commencement of employment through the
date of termination of employment, and the denominator of which is 365;
provided, further, that if there is a Termination (as herein defined) or a
voluntary resignation by the Employee for an Enumerated Reason, in each case
prior to the first anniversary of the Employment Commencement Date, then the
Company shall pay Employee an amount equal to (y) $100,000 multiplied by (z) a
fraction, the numerator of which is the number of days elapsed from the date of
actual commencement of employment through the date of termination of employment,
and the denominator of which is 365. An “Enumerated Reason” shall mean the
occurrence of any of the following without the Employee’s consent: (i) a
diminution in the responsibilities, title, duties and reporting lines of the
Employee, (ii) a reduction in salary, incentive compensation and other employee
benefits of the Employee, (iii) relocation of the Employee to an office outside
the geographic area described in Section 1 of this Addendum, (iv) any breach by
the Company of the



--------------------------------------------------------------------------------



Agreement or (v) the failure of any successor to assume, in writing, all
obligations under the Agreement.


The Employee shall receive 250,000 shares of restricted stock (“Restricted
Shares”) and 100,000 stock options (“Stock Options”) with respect to common
stock of Dice Holdings, Inc. (“Parent”), each to be granted as soon as
practicable following the date such grants are approved by the Compensation
Committee of Parent (but not earlier than the Employment Commencement Date; it
being understood that if the Employment Commencement Date has not been finally
determined and is still within the discretion of the Employee at the time the
grant is approved by the Compensation Committee of Parent, then the date of
grant shall be the second business day following the Employment Commencement
Date), pursuant to the terms and conditions of Parent’s 2012 Omnibus Equity
Award Plan (the “Equity Plan”) and award documents thereunder. Subject to the
Employee’s continued employment through the applicable vesting date, except as
provided below in the case of a Change of Control or certain Terminations: (a)
the Restricted Shares shall vest over four years, with forty percent (40%)
vesting upon each of the first and second anniversaries of the Employment
Commencement Date and ten percent (10%) vesting on each of the third and fourth
anniversaries of the Employment Commencement Date; and (b) the Stock Options
shall vest over four years, with twenty-five percent (25%) vesting upon the
first anniversary of the Employment Commencement Date and six and one-quarter
percent (6 ¼%) vesting quarterly thereafter.


Subject to the Employee’s continued employment though the occurrence of a Change
of Control, (i) if the Change of Control occurs prior to the first anniversary
of the Employment Commencement Date, 150,000 Restricted Shares and 37,500 Stock
Options shall accelerate and immediately vest upon the Change of Control, and
(ii) if the Change of control occurs on or after the first anniversary of the
Employment Commencement Date, the portion of the then-unvested Restricted Shares
and Stock Options that are scheduled to vest during the 12-month period
immediately following the Change of Control shall accelerate and immediately
vest upon the occurrence of a Change of Control.


The Employee shall be eligible for all employee benefits under the Company’s
benefit plans in effect from time to time, including health, life, dental,
vision, short-term disability, and 401(k) Plan, subject in each case to no less
favorable terms (including with respect to eligibility and participation) than
those provided to any of the division heads of the Company reporting directly to
the Chief Executive Officer of the Company. The Employee shall be entitled to
four (4) weeks of vacation per year (not including Company holidays).


The Employee’s compensation shall be reviewed on at least an annual basis, and
in no event shall the Employee’s base salary or target annual bonus opportunity
be reduced.



--------------------------------------------------------------------------------



Section 3. Severance. In lieu of any severance pay or severance benefits
otherwise payable to the Employee under any plan, policy, program or arrangement
of the Company or its subsidiaries, the following shall apply:


(a) Subject to Section 3(d), if there is a Termination (as herein defined) of
the Employee’s employment with the Company at any time prior to a “Change of
Control” (as herein defined), the Employee (i) shall be entitled to receive a
lump-sum severance payment equal to one hundred percent (100%) of his
then-current annual base salary and, (ii) shall be entitled to receive, when
bonuses are paid to other senior executives of the Company (but in no event
later than March 15th of the year following the year of Termination), a Pro-Rata
Bonus (as defined below); and, if such Termination occurs (x) on or prior to the
first anniversary of the Employment Commencement Date, the Employee shall also
be entitled to accelerated Restricted Shares and Stock Option vesting such that
upon such Termination the Employee shall be vested in a total of 150,000
Restricted Shares and 37,500 Stock Options (and the remaining unvested
Restricted Shares and Stock Options shall be immediately forfeited and expire),
or (y) after the first anniversary and on or prior to the second anniversary of
the Employment Commencement Date, the portion of the then-unvested Restricted
shares and Stock Options that are scheduled to vest during the 12-month period
immediately following the date of Termination shall immediately vest upon such
Termination (and the remaining unvested Restricted Shares and Stock Options
shall be immediately forfeited and expire), or (z) after the second anniversary
of the Employment Commencement Date, 25% of the then-unvested Restricted Shares
and Stock Options shall immediately vest upon such Termination (and the
remaining unvested Restricted Shares and Stock Options shall be immediately
forfeited and expire).


For purposes of this Agreement, the “Pro-Rata Bonus” means an amount equal to
the product of (A) the amount of the Employee’s then-current full-year bonus
target, multiplied by (B) the Achieved Percentage (as defined below), multiplied
further by (C) a fraction (the “Time-Based Fraction”), the numerator of which is
the number of days elapsed from the commencement of the year of Termination
through the date of Termination, and the denominator of which is 365. The
“Achieved Percentage” means the percentage of the full-year bonus target deemed
to be earned under the bonus plan based on actual performance through the end of
the month in which the Termination occurs as compared to target performance
through the end of the month in which the Termination occurs; for purposes of
the foregoing (I) there shall only be taken into account performance criteria
under the bonus plan that relate to objective and non-discretionary financial
performance of Parent, the Company and their subsidiaries or divisions, (II) the
weightings of each such performance criteria shall be proportionally adjusted to
add to 100% to reflect that any performance criteria (other than those that
relate to objective and non-discretionary financial performance of Parent, the
Company and their subsidiaries or divisions) shall not apply, and (III) if one
or more of such performance criteria applicable under the bonus plan do not
contain or specify a target through the end of the month in which the
Termination occurs, then target performance for each such performance criteria
through the end of the month in which the Termination



--------------------------------------------------------------------------------



occurs shall be deemed equal to the full-year target for such performance
criteria multiplied by the Time-Based Fraction.


Example: Solely for illustrative purposes and without limitation, assume the
following:
(1) A Termination occurs upon the expiration of four (4) months into a full-year
bonus cycle.
(2) The Employee’s then-current full-year bonus target is $400,000, based on
subjective and objective performance criteria.
(3) The objective criteria are a full-year target of $120 of EBITDA (weighted
50%), a full-year target of $120 of revenue (weighted 30%); the subjective
criteria are weighted 20%. There are no monthly targets.
(4) The bonus components attributable to EBITDA and revenue are earned as
follows: if less than 85% of the target is achieved, 0% of that bonus component
is earned; if 85% of the target is achieved, 50% of that bonus component is
earned; if 100% of the target is achieved, 100% of that bonus component is
earned. There is straight line interpolation for achievement between 85% and
100% of target. If more than 100% of the target is achieved, an additional 1% of
that bonus component is earned for each incremental 10% of the target achieved
(cliff basis, without interpolation).
(5) Actual performance through the end of the month in which termination occurs
is $36 of EBITDA and $50 of revenue.
Based on these facts, the Time-Based Fraction is 4/12. The subjective
performance criteria are ignored, so the weightings of the objective performance
criteria are adjusted to 62.5% [50/(50+30)] for EBITDA and 37.5% [30/(50+30)]
for revenue. As there are no monthly targets for the performance criteria, the
deemed target performance for each of EBITDA and revenue through the end of the
month in which Termination occurs is $40 [$120 x (4/12)]. Actual EBITDA
performance was 90% of target [$36/$40], so 66.67% (determined based on
interpolation for performance between 85% and 100%) of the bonus attributable to
EBITDA was earned. Actual revenue performance was 125% of target [$50/$40], so
102% (based on an incremental 20% above target, as there is no interpolation for
more than 120% but less than 130% achievement) of the bonus attributable to
revenue was earned. The Achieved Percentage is therefore 79.91875% [(66.67% x
0.625) + (102% x 0.375)]. Finally, the Pro-Rata Bonus is determined as $106,558
[$400,000 x 79.91875% x (4/12)].


(b) Subject to Section 3(d), if there is a Termination of the Employee’s
employment with the Company during the 3 month period preceding or the 12 month
period following a Change of Control, the Employee shall be immediately entitled
to receive a lump-sum severance payment equal to (i) one hundred percent
(100%) of his then current annual salary plus (ii) the amount of his
then-current bonus target, and (iii) accelerated vesting with respect to 100% of
his Restricted Shares and Stock Options and other outstanding equity-based
awards (if any). For the avoidance of doubt, (x) the provisions of this
paragraph shall be conditioned on the actual occurrence of a Change of Control
(y) if the Termination occurs during the 3 month period preceding the Change of
Control, any amounts previously paid to the Employee pursuant to Section 3(a)
shall



--------------------------------------------------------------------------------



reduce and be offset against any amounts payable to the Employee under this
Section 3(b) upon the occurrence of the Change of Control.


(c) Subject to Section 3(d): (i) the Employee, such Employee’s spouse and
eligible dependents will continue to be provided with medical and dental
benefits for the twelve (12)-month period following such Employee’s Termination
on the same basis as provided to active employees of the Company; and (ii)
following such twelve (12)-month period, the Employee, such Employee’s spouse
and eligible dependents will begin eligibility for continuation of medical and
dental coverage in accordance with Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”).


(d) The severance pay and severance benefits described in the foregoing
provisions of this Section 3 are expressly conditioned upon the Employee’s
execution and delivery of the Company’s customary general waiver and release of
claims in favor of the Company, that has become effective and irrevocable in
accordance with its terms within 60 days following the date of termination of
employment. Any payments that would have been made between the date of
termination of employment and the effective date of such release shall be made
as soon as practicable but in any event within 10 days following the effective
date of such release.


(e) Upon termination of the Employee’s employment for any reason, this Agreement
shall terminate (and the Company shall not have any obligation to provide any
compensation or benefits to the Employee except as specifically contemplated
herein).
Section 4. Definitions.
(a) For purposes of this Agreement only, a “Change of Control” of the Company
shall be deemed to have occurred if at any time on or after the date of the
Agreement one or more of the following events shall have occurred:
(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule l3d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities; or
(ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets; or
(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets; or
(iv) the consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition, of assets or stock of another
corporation (a “Business



--------------------------------------------------------------------------------



Combination”), in each case, unless, following such Business Combination,
(a) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding common stock and outstanding
company voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the outstanding Company common stock and outstanding Company
voting securities, as the case may be, (b) no person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the incumbent board at the time
of the execution of the initial agreement, or of the action of the board of
directors, providing for such Business Combination; or
(v) a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are continuing directors.
(b) For purposes of this Agreement only, “Cause” shall mean (i) embezzlement by
the Employee, (ii) misappropriation by the Employee of funds of the Company,
(iii) conviction of a felony, (iv) commission of any other act of dishonesty
which causes material economic harm to the Company, (v) acts of fraud or deceit
by the Employee which causes material economic harm to the Company,
(vi) material breach of any provision of the Agreement by the Employee,
(vii) willful failure by the Employee to substantially perform such Employee’s
duties hereunder, (viii) willful breach of fiduciary duty by the Employee to the
Company involving personal profit or (ix) significant violation of Company
policy of which the Employee is made aware (or such Employee should reasonably
be expected to be aware) or other contractual, statutory or common law duties to
the Company; provided, however, that any of the occurrences set forth in
subsections (i) - (ix) above shall constitute Cause only if the Employee fails
to cure such occurrence, if such occurrence is reasonably susceptible of being
cured, within thirty (30) days of the Employee receiving written notice of such
occurrence from the Company. No act, or failure to act on the part of the
Employee, shall be deemed willful unless it is done, or omitted to be done, by
the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interests of the Company.



--------------------------------------------------------------------------------



(c) For purposes of this Agreement only, “Good Reason” shall mean the occurrence
of any of the following without the Employee’s consent: (i) a diminution in the
responsibilities, title, duties and reporting lines of the Employee compared to
those existing immediately prior to a Change of Control, (ii) a reduction in
salary, incentive compensation and other employee benefits of the Employee
compared to those existing immediately prior to the Change of Control,
(iii) relocation of the Employee to an office more than 40 miles from the
principal office at which the Employee is employed immediately prior to the
Change of Control, (iv) any breach by the Company of the Agreement or (v) the
failure of any successor to assume, in writing, all obligations under the
Agreement.
(d) For purposes of the Agreement only, “Termination” shall mean termination of
the Employee’s employment without Cause (and other than due to death or
disability), (ii) by the Employee for Good Reason (A) upon or after the
occurrence of a Change of Control, or (B) during the 3-month period preceding a
Change of Control (but contingent on the occurrence of such Change of Control).
(e) Prior to resigning for Good Reason or an Enumerated Reason, the Employee
shall give written notice to the Company of the facts and circumstances claimed
to provide a basis for such resignation not more than thirty (30) days following
his knowledge of such facts and circumstances, and the Company shall have thirty
(30) days after receipt of such notice to cure such facts and circumstances (and
if so cured then the Employee shall not be permitted to resign for Good Reason
or an Enumerated Reason in respect thereof). Any termination of employment by
the Employee for Good Reason or an Enumerated Reason shall be communicated to
the Company by written notice, which shall include the Employee’s date of
termination of employment (which, except as set forth in the preceding sentence,
shall be a date not later than thirty (30) days after delivery of such notice).
Section 5. Excise Tax. In the event that the Employee becomes entitled to the
payments and benefits provided in Section 3 (the “Severance Payments”) of this
Addendum to the Agreement, if any of the Severance Payments will be subject to
the excise tax (the “Excise Tax”) imposed under Section 4999 of the Code, the
Company shall pay to the Employee an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Employee, after deduction of any Excise
Tax on the Severance Payments and any Federal, state and local income and
employment tax and Excise Tax upon the payments and benefits provided for by
Section 5 of this Addendum to the Agreement, shall be equal to the Severance
Payments. For purposes of determining whether any of the Severance Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by the Employee in connection
with a change in ownership or control (within the meaning of section 280G of the
Code and the regulations promulgated thereunder) of the Company or the
Employee’s termination of employment by the Company without Cause or by the
Employee for Good Reason (whether pursuant to the terms of the Agreement, or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change of control or any person affiliated with the Company or such
person) shall be



--------------------------------------------------------------------------------



treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax, unless in
the opinion of tax counsel selected by the Company’s independent auditors and
reasonably acceptable to the Employee such other payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the “base
amount” allocable to such reasonable compensation, or are otherwise not subject
to the Excise Tax, (ii) the amount of the Severance Payments which shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Severance Payments or (B) the amount of excess parachute
payments within the meaning of section 280G(b)(l) of the Code (after applying
clause (i), above), and (iii) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of sections 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Employee shall
be deemed to pay Federal income taxes at the highest marginal rate of Federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Employee’s residence on the date of termination, net
of the maximum reduction in Federal income taxes which could be obtained from
the deduction of such state and local taxes. Any Gross-Up Payments will be made
by the end of the Employee’s taxable year next following the Employee’s taxable
year in which the Employee remits the related taxes.


Section 6. No Duty to Mitigate; No Right of Offset. In the event of a
Termination, the Employee shall not be obligated to seek other employment or
take any actions to mitigate the payments or continuation of benefits required
under this Agreement. In addition, the Company will not retain or have a right
of offset against the amounts payable to the Employee under this Agreement and
the Company will not be entitled to reduce the amount of any compensation or
benefits payable to the Employee under this Agreement by the amount of salary,
bonus or other compensation of any kind, and/or corresponding benefits, earned
or received by the Employee from any employment, self-employment or other
activities at any time after the effective date of termination.


Section 7. Withholding Taxes. All amounts payable hereunder shall be subject to
and paid net of all required withholding taxes.
 



